Case 3:18-cv-00017-NKM-JCH Document 206 Filed 07/31/20 Page 1 of 9 Pageid#: 2861



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                              CHARLOTTESVILLE DIVISION


                                                   )
  BRENNAN M. GILMORE,                              )
                                                   )
                 Plaintiff,                        )
                                                   )
  v.                                               )   No. 3:18-cv-00017-NKM-JCH
                                                   )
  ALEXANDER E. (ALEX) JONES, et al.,               )
                                                   )
                 Defendants.                       )
                                                   )
                                                   )

                              JOINT PROPOSED SCHEDULING ORDER

        WHEREAS, the Court issued a proposed pretrial order on May 16, 2018 (D.I. 54);

        WHEREAS, the Court issued, on May 29, 2018, an Order granting the parties’ consent

 Motion to Stay Discovery and Defer Entry of a Scheduling Order Pending Resolution of Defendants’

 Motions to Dismiss (D.I. 61);

        WHEREAS, in response to the Court’s instruction on February 10, 2020, the parties met and

 conferred, and agreed on a proposed schedule to control the remainder of this action that was

 submitted to the Court on February 18, 2020 (D.I. 188);

        WHEREAS, the parties agreed to an amended proposed schedule to control the remainder of

 this action that was submitted to the Court on April 2, 2020 (D.I. 192);

        WHEREAS, the proposed Scheduling Order that was submitted on April 2, 2020 has not yet

 been entered by the Court; although, the Court has scheduled an eight-day jury trial to occur on June

 14-18 and June 21-23, 2021 (D.I. 193);

        WHEREAS, Plaintiff’s counsel has extended Defendants’ response deadline to outstanding

 written discovery requests by three weeks, and the spread of COVID-19 in the United States and
Case 3:18-cv-00017-NKM-JCH Document 206 Filed 07/31/20 Page 2 of 9 Pageid#: 2862



 unanticipated life events impacting Mr. Lee Stranahan and Mr. Aaron J. Walker have affected the

 parties’ ability to conduct discovery and prepare parties’ and third-party witness depositions; and

        WHEREAS, all parties agreed that further extension of the schedule was warranted during

 the July 17, 2020 discovery conference with Magistrate Judge Joel C. Hoppe;

        NOW, the parties come jointly before this Court to express their agreement that additional

 time will be necessary to complete the activities contemplated by their prior proposed Scheduling

 Order due to the current public-health crisis. Accordingly, the parties hereby submit the following

 amended proposed schedule for deadlines that shall control the remainder of this action, and

 respectfully ask that the Court enter this amended proposed Stipulated Scheduling Order and set a

 new trial date:

                                    Event                       Agreed Dates

                    Deadline to complete fact discovery         March 1, 2021

                    Potential settlement / ADR
                                                                March 8, 2021
                    discussion

                    Fed. R. Civ. P. 26(a)(2)(B) opening
                                                               March 16, 2021
                    expert reports

                    Fed. R. Civ. P. 26(a)(2)(B)
                                                                April 16, 2021
                    responsive expert reports

                    Fed. R. Civ. P. 26(a)(2)(B) reply
                    expert reports (limited to subject
                                                                May 13, 2021
                    matter first raised in responsive
                    reports)

                    Deadline to complete all discovery,
                    including expert depositions.               May 25, 2021


                    Deadline to file dispositive motions         June 1, 2021

                    Deadline to file oppositions to
                    dispositive motions                          July 2, 2021
Case 3:18-cv-00017-NKM-JCH Document 206 Filed 07/31/20 Page 3 of 9 Pageid#: 2863




                               Event                       Agreed Dates

               Deadline to file replies to dispositive
               motions                                     July 25, 2021


               Deadline for hearing dispositive
               motions                                   TBD by the Court

               Exchange list of witnesses expected
               to be called at trial                     September 9, 2021

               Deadline for filing motions in limine
                                                         September 16, 2021
               (copies to opposing counsel)

               Deadline for filing oppositions to
               motions in limine (copies to              September 23, 2021
               opposing counsel)

               Deadline for filing proposed jury
               instructions and special
                                                         September 23, 2021
               interrogatories (copies to opposing
               counsel)
Case 3:18-cv-00017-NKM-JCH Document 206 Filed 07/31/20 Page 4 of 9 Pageid#: 2864




                               Event                        Agreed Dates

               Deadline for filing joint pretrial
               order including:
               • any contested issues of law that
               require a ruling before trial;
               • the essential elements that a party
               must prove to establish any
               meritorious claims remaining for
               adjudication, and the damages or
               other relief sought;
               • the essential elements that a party
               must prove to establish any
               meritorious defenses;
                                                         September 23, 2021
               • the material facts and theories of
               liability or defense;
               • the issues of fact contested by each
               party;
               • any contested issues of law that do
               not require a ruling before trial;
               • any stipulations; and
               • any special voir dire questions


               **Disputed sections to be filed as
               separate addendum**

                                                        TBD by the Court. The
               Pretrial conference                      parties to be trial-ready
                                                          by October 4, 2021

               Trial                                      TBD by the Court
Case 3:18-cv-00017-NKM-JCH Document 206 Filed 07/31/20 Page 5 of 9 Pageid#: 2865



 SO ORDERED:                                   By:
Case 3:18-cv-00017-NKM-JCH Document 206 Filed 07/31/20 Page 6 of 9 Pageid#: 2866



 Dated: July 31, 2020                Respectfully Submitted,



                                     By:      /s/ Anwar L. Graves
                                           Jonathan Hacker, admitted pro hac vice
                                           Anwar L. Graves, admitted pro hac vice
                                           O’MELVENY & MYERS LLP
                                           1625 Eye Street, N.W.
                                           Washington, DC 20006
                                           Telephone: (202) 383-5300
                                           Facsimile: (202) 383-5414
                                           agraves@omm.com
                                           jhacker@omm.com

                                           Hassen A. Sayeed, admitted pro hac vice
                                           O’MELVENY & MYERS LLP
                                           Times Square Tower
                                           7 Times Square
                                           New York, New York 10036
                                           Telephone: (212) 326-2000
                                           Facsimile: (212) 326-2061
                                           hsayeed@omm.com

                                           Andrew Mendrala, Virginia Bar No. 82424
                                           COHEN MILSTEIN SELLERS & TOLL
                                           PLLC
                                           1100 New York Avenue N.W., Fifth Floor
                                           Washington, D.C. 20005
                                           Telephone: (202) 408-4600
                                           Facsimile: (202) 408-4699
                                           amendrala@cohenmilstein.com

                                           Aderson Francois, admitted pro hac vice
                                           CIVIL RIGHTS CLINIC
                                           GEORGETOWN UNIVERSITY LAW
                                           CENTER
                                           600 New Jersey Avenue, N.W.
                                           Washington, D.C. 20001
                                           Telephone: (202) 662-9065
                                           Aderson.Francois@georgetown.edu

                                           Elizabeth B. Wydra, admitted pro hac vice
                                           Brianne J. Gorod, admitted pro hac vice
                                           Ashwin P. Phatak, admitted pro hac vice
                                           CONSTITUTIONAL ACCOUNTABILITY
                                           CENTER
                                           1200 18th Street, N.W., Suite 501
                                           Washington, D.C. 20036
                                           Telephone: (202) 296-6889
Case 3:18-cv-00017-NKM-JCH Document 206 Filed 07/31/20 Page 7 of 9 Pageid#: 2867



                                          elizabeth@theusconstitution.org
                                          brianne@theusconstitution.org
                                          ashwin@theusconstitution.org

                                          Attorneys for Plaintiff


                                         /s/ Thomas E. Albro signed with permission by
                                         Anwar L. Graves
                                         Thomas E. Albro (VSB #12812)
                                         Evan D. Mayo (VSB #89383)
                                         TREMBLAY & SMITH, PLLC
                                         105-109 E. High Street
                                         Charlottesville, VA 22902
                                         Telephone: (434) 977-4455
                                         Facsimile: (434) 979-1221
                                         tom.albro@tremblaysmith.com
                                         evan.mayo@tremblaysmith.com

                                         Elizabeth A. Scully (VSB #65920)
                                         Mark I. Bailen (admitted pro hac vice)
                                         Andrew M. Grossman (admitted pro hac vice)
                                         Richard B. Raile (VSB #84340)
                                         BAKER HOSTETLER LLP
                                         Washington Square, Suite 1100
                                         1050 Connecticut Avenue, N.W.
                                         Washington, DC 20036-5304
                                         Telephone: (202) 861-1500
                                         Facsimile: (202) 861-1783
                                         escully@bakerlaw.com
                                         mbailen@bakerlaw.com
                                         agrossman@bakerlaw.com
                                         rraile@bakerlaw.com

                                         Counsel for Defendants Alexander E. Jones,
                                         Infowars, LLC, Free Speech Systems, LLC and
                                         Lee Ann McAdoo a/k/a Lee Ann Fleissner
Case 3:18-cv-00017-NKM-JCH Document 206 Filed 07/31/20 Page 8 of 9 Pageid#: 2868



                                         /s/ Aaron J. Walker signed with permission by
                                         Anwar L. Graves
                                         Aaron J. Walker, Esq.
                                         VA Bar #48882
                                         DC Bar #481668
                                         P. O. Box 3075
                                         Manassas, VA 20108
                                         Telephone: (703) 216-0455
                                         Aaronjw1972@gmail.com

                                         Counsel For Defendants James Hoft, Scott
                                         Creighton, Derrick Wilburn, Michele
                                         Hickford, And Words-N-Ideas, LLC



                                         /s/ Lee Stranahan signed with permission by
                                         Anwar L. Graves
                                         Lee Stranahan
                                         1440 G Street, N.W.
                                         Washington, D.C. 20005
                                         stranahan@gmail.com

                                         Pro Se
Case 3:18-cv-00017-NKM-JCH Document 206 Filed 07/31/20 Page 9 of 9 Pageid#: 2869



                                 CERTIFICATE OF SERVICE


        I hereby certify that on this 31st day of July, 2020, a copy of the Proposed Scheduling Order

 was served on all parties via the Court’s Electronic Case Filing system, and separately sent via

 electronic mail to Mr. Lee Stranahan.




                                                                /s/ Anwar L. Graves
                                                                  Anwar L. Graves
